Title: Memorandum, 2 August 1755
From: Washington, George
To: 

 

[2 August 1755]


     
      Fairfax ... Officers
      31st
      1st Militia
     
     
      Prince Wm
      
       4
      5
      }
      September
     
     
      Culpeper
      
       8
      9
     
     
      Stafford
      
      12
      13
     
     
      King George
      
      15
      16
     
     
      Westmoreland
      
      19
      20
     
     
      Richmond
      
      22
      23
     
     
      Northumberland
      
      26
      27
     
     
      Lancaster
      
      29
      30
     
    
